Capozzoli, J.
(dissenting in part). There is sufficient in the record as to the completion of the railing, and as to the use of those railings by the carpenters, with the knowledge of the defendant, to necessitate a new trial in order to determine whether the accident, in which plaintiff was injured, was reasonably foreseeable by the defendant. Therefore, while I agree with the majority that the verdict was excessive, and properly set aside, I disagree with its dismissal of the complaint and I vote for a new trial.
Botein, P. J., Eager and Rabin, JJ., concur with McNally, J.; Capozzoli, J., dissents in part in opinion.
Judgment affirmed, with $50 costs and disbursements to the respondent.